              Case 2:09-cr-00125-WBS Document 313 Filed 10/29/20 Page 1 of 2


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 JASON HITT
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8                              IN THE UNITED STATES DISTRICT COURT
 9                                  EASTERN DISTRICT OF CALIFORNIA
10   UNITED STATES OF AMERICA,                           CASE NO. 2:09-CR-00125-WBS
11                                Plaintiff,             STIPULATION REGARDING SCHEDULE
                                                         FOR DEFENDANT’S MOTION TO REDUCE
12                         v.                            SENTENCE UNDER 18 U.S.C. § 3582(c)(1)(A);
                                                         FINDINGS AND ORDER
13   SARTAJ CHAHAL,
14                               Defendant.
15

16                                               STIPULATION
17          Plaintiff United States of America (the “government”), by and through its counsel of record, and
18 the defendant, by and through his counsel of record, hereby stipulate as follows:

19          1.     The defendant filed a motion for compassionate release on October 26, 2020. Docket
20 No. 308. Pursuant to Local Rule, the government’s response is due on November 2, 2020, with any
21 reply from the defendant due on November 5, 2020.

22          2.     Counsel for the government requests additional time to obtain relevant records and draft
23 the government’s response to the defendant’s motion. The defendant does not oppose the government’s

24 request.

25          3.     Accordingly, by this stipulation, the parties jointly request that the Court set the briefing
26 schedule on the defendant’s motion as follows:
27                 a)      The government’s response to the defendant’s motion to be filed on or before
28          November 16, 2020;

      STIPULATION RE BRIEFING SCHEDULE                   1
30
              Case 2:09-cr-00125-WBS Document 313 Filed 10/29/20 Page 2 of 2


 1                  b)      The defendant’s reply to the government’s response to be filed on or before

 2           November 23, 2020.

 3

 4           IT IS SO STIPULATED.

 5

 6 Dated: October 27, 2020                                    MCGREGOR W. SCOTT
                                                              United States Attorney
 7

 8                                                            /s/ JASON HITT
                                                              JASON HITT
 9                                                            Assistant United States Attorney

10

11 Dated: October 27, 2020                                    /s/ HANNAH R. LABAREE
                                                              HANNAH R. LABAREE
12                                                            Counsel for Defendant
                                                              SARTAJ CHAHAL
13

14

15
                                            FINDINGS AND ORDER
16
             Based upon the stipulation and representations of the parties, the Court adopts the following as a
17
     revised briefing schedule regarding the defendant’s motion for sentence reduction:
18
             a)     The government’s response to the defendant’s motion, Docket No. 308, is due on or
19
     before November 16, 2020;
20
             b)     The defendant’s reply to the government’s response, if any, is due on November 23,
21
     2020.
22

23           IT IS SO FOUND AND ORDERED.

24 Dated: October 28, 2020

25

26
27

28

      STIPULATION RE BRIEFING SCHEDULE                    2
30
